UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7297


KENNETH GIBSON,

                     Plaintiff - Appellant,

              v.

DONNIE HARRISON, Wake County Sheriff; OFFICER K. MEYER, Wake
County Detention Center; DR. UMESI; MAJOR P. WILLIAMS, Wake County
Detention Center; ASSISTANT DIRECTOR HIGDON, Wake County Detention
Center; D. BOWEN; WAKE COUNTY SHERIFF DEPARTMENT,

                     Defendants - Appellees,

              and

STATE OF NORTH CAROLINA; WAKE COUNTY DETENTION CENTER,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03055-FL)


Submitted: January 30, 2018                                    Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kenneth Gibson, Appellant Pro Se. John Albert Maxfield, WAKE COUNTY
ATTORNEY’S OFFICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kenneth Gibson appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Gibson v. Harrison,

No. 5:15-ct-03055-FL (E.D.N.C. Sept. 18, 2017).       We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3